[J-113A-2019 and J-113B-2019]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 IN RE: NOMINATION PAPERS OF                  : No. 31 EAP 2019
 SHERRIE COHEN AS CANDIDATE FOR               :
 THE OFFICE OF PHILADELPHIA CITY              :
 COUNCIL-AT-LARGE                             :
                                              :
                                              :
 APPEAL OF: SHERRIE COHEN                     :

 IN RE: NOMINATION PAPERS OF                  : No. 32 EAP 2019
 SHERRIE COHEN AS CANDIDATE FOR               :
 THE OFFICE OF PHILADELPHIA CITY              :
 COUNCIL-AT-LARGE                             :
                                              :
                                              :
 APPEAL OF: SHERRIE COHEN                     :


                                       ORDER



PER CURIAM

      AND NOW, this 3rd day of October, 2019, the Order of the Commonwealth Court

is REVERSED. It is further ORDERED that Sherrie Cohen is to be placed on the

November 5, 2019 general election ballot for the office of Philadelphia City Council-at-

Large as an Independent candidate. Opinion to follow.

      Justices Dougherty and Wecht dissent.